MEMORANDUM **
Neneng Yulia and her son, Rino Mulia Yusuf, natives and citizens of Indonesia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen removal proceed*669ings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen, see Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely because they filed the motion more than 90 days after the BIA’s final order of removal, see 8 C.F.R. 1003.2(c)(2), and did not demonstrate a material change in circumstances in Indonesia, see 8 C.F.R. 1003.2(c)(3)(h); see also Malty v. Ashcroft, 381 F.3d 942, 945 (9th Cir.2004)(cireumstances must have changed “sufficiently that a petitioner who previously did not have a legitimate claim for asylum now has a well-founded fear of future persecution.”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.